internal_revenue_service number release date index numbers ----------------------------------- ------------------------------ ----------------------------------- ----------------------------------------- ---------------------------------------------- department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 - plr-141554-07 date date ------------------------- legend company a ------------------------------------------------------ company b ------------------------------------------------------------- state x ------------ accounting firm ------------------------------------------ date date date dear ---- ---------- requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code to treat company b as a taxable_reit_subsidiary of company a this responds to a letter dated date on behalf of company a -------------------------- --------------- facts company a a state x corporation was formed on date it has elected to be taxed as a real_estate_investment_trust reit company b is a state x corporation and a wholly-owned subsidiary of company a it was formed on date and began its business operations on date at the time of company b’s formation accounting firm plr-141554-07 advised company a and company b to file form_8875 in order to elect to treat company b as a taxable_reit_subsidiary of company a under sec_856 of the code company a and company b agreed with the accounting firm’s advice secretary of both company a and company b prepared and signed form_8875 electing to treat company b as a taxable_reit_subsidiary of company a and directed his staff to mail the completed form_8875 to the service within the required two month and fifteen day period to make the election effective on date when company b began business operations on date several months after the form_8875 should have been filed and received by the service secretary realized that neither company a nor company b had received confirmation of the filing of the election from the service upon inquiry the service indicated that there was no record of receiving form_8875 immediately upon discovering the failure_to_file form_8875 secretary contacted accounting firm to discuss options for remedying the failure consequently company a and company b submitted a request for a private_letter_ruling under sec_301_9100-1 of the regulations requesting a reasonable extension of time to file the form_8875 to elect to treat company b as a taxable_reit_subsidiary of company a company a and company b make the following additional representations the request for relief was filed by company a and company b before the failure to make regulatory elections was discovered by the service granting the relief requested will not result in company a and company b having a lower tax_liability in the aggregate for all years to which the regulatory election applies then that they would have had if the election had been timely made taking into account the time_value_of_money company a and company b did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences company a and company b did not choose to not file the election law and analysis the ticket to work and work incentives improvement act of p l included a change for tax years beginning after date to the reit provisions of sec_856 this change allows a reit to form a taxable_reit_subsidiary that can perform activities that otherwise would result in impermissible_tenant_service_income the election under sec_856 is made on form_8875 taxable_reit_subsidiary election officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden ut plr-141554-07 sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement i r b the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than months and days prior to the date of filing the election or months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-141554-07 conclusion based on the information submitted and representations made we conclude that company a and company b have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat company b as a taxable_reit_subsidiary of company a accordingly company a and company b will be granted a period of time not to exceed calendar days from the date_of_issuance of this letter to file the form_8875 to treat company b as a taxable_reit_subsidiary of company a this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether company a qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of company a and company b is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as expressly provided herein no opinion is expressed or implied the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent letter is being sent to your authorized representatives this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this sincerely alice m bennett chief branch office of associate chief_counsel financial institutions products plr-141554-07 enclosures copy of this letter copy for sec_6110 purposes cc
